DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 December 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10/2013/0039083 (Jin Pac- machine translation), in view of JP 2006/052018 (Nippon- machine translation).  Regarding Claim 9, Jin Pac discloses a method of forming a package that includes a primary package, an inner package configured to surround the primary package, an outer package including two bodies that are configured to surround opposite sides of the inner
package, respectively (Abstract; Figs. 1-4 and 10; Figs. 1-4 show the method of forming the package that includes a primary package, an outer package 10 with two bodies configured to surround the inner package and an inner package 30), the method comprising: providing
the outer package and the inner package around the primary package such that the outer package is provided around the inner package and the primary package (Figs. 1-4 and 10; Paras. [0052]-[0058]; as shown in Fig. 4, the outer box 10 is provided around the inner box
which holds the product, i.e., the primary package, and it is noted that the primary package is referred to as products in applicant's specification, e.g., Para. [0049] refers to the primary package as "a corrugated or chip board”), including: providing the inner package around the 
box A and inner box B, and the outer box is sealed by adhesive tapes) comprising sealing the two bodies of the outer package together with the tape after providing the inner package and the outer package around the primary package (Para. [0056]; Figs. 1 and 2 and 5-7; the outer box A includes upper piece 14a and bottom piece 14b that may be sealed to the rest of the outer box A via adhesive tapes and as can be seen in Fig. 2 the outer box A is sealed after the inner box 8 and product have been placed inside).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jin Pac with the teaching of Nippon Express for the purpose of sealing the outer boxes with adhesive tape so that the user can easily seal the case in the event the magnet or ribbon of the box is lost and further to more tightly seal the package when used with the magnet or ribbon to ensure it does not get opened during transportation.  
	Regarding Claim 11, Jin Pac discloses the method of claim 9, wherein the providing the outer package and the inner package around the primary package includes providing the two bodies of the outer package around two bodies of the inner package, respectively, after providing the inner package around the primary package (Fig. 10; Paras. [007 1]}-[0072); the inner box 30 may include a second piece, supporting framework 60, to support the product and after the product has been placed in the inner box 30 and framework 60 the outer box 10 may be closed to protect the inner box 30 and product). 

	Regarding Claim 13, Jin Pac discloses the method of claim 12, wherein the inner package includes a body (Figs. 1-4 and 10; Paras. [0038] and [0084]; as shown in Figs. 1-4 the inner package includes a body), configured to surround a part of the primary package (Figs. 1-4 and 10; Paras. [0038] and [0084]; the inner package is configured to surround the product, i.e., the primary package, and protect it), and a flange extending from the body of the inner package (control plate 20, Figs. 1-4; Paras. [0059]-[0065]; the control plate 20 is connected to the inner box and, as shown in Figs. 1-3, the control plate is a flange), and the flange is configured to suspend the inner package and the primary package, within the outer package (Figs. 2-4; Paras. [0059]-[0065]; the control plate 20 suspends the inner package when the outer box 10 is moved into a closed position), when the outer package is provided around the inner package and the primary package (Fig. 4; Paras. [0059]-[0065]; Fig. 4 shows the inner package and the primary package supported by the control plate when the outer box 10 surrounds inner box 30).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin Pac and Nippon, further in view of U.S. Patent Application 2011/0067432 (Cai).  Jin Pac discloses the method of claim 9. Jin Pac discloses the inner package includes a body (Figs. 1-4 and 10; Paras. [0038] and [0084]; as shown in Figs. 1-4 the inner package includes a body), configured to surround a part of the primary package (Figs. 1-4 and 10; Paras. [0038] and [0084]; the inner package is configured to surround the product, i.e., the primary package, and protect it), and a flange extending from the body of the inner package (control plate 20, Figs. 1-4; Paras. [0059]-[0065]; the control plate 20 is connected to the inner box and, as shown in Figs. 1-3, the control plate is a flange), wherein the outer package includes a first body of the two bodies, configured to surround a part of the inner package (Figs. 1-4; Paras. {0052}-[0058]; the outer box 10 includes two sides that may be separated to expose the inner box and surround opposite sides of the inner box when assembled, as shown in Fig. 4 the halves of the outer box surrounds the left side and the right side of the inner box).  However, Jin Pac fails to explicitly disclose a flange extending from the first body of the outer package, and the providing the outer package around the inner package comprises contacting the flange of the outer package with the flange of the inner package.  Cai teaches a method of providing a container (Abstract) wherein the inner package includes a body (receptacle 2, Figs.2-4; Para. [0030]; as shown in Figs. 2-4, the receptacle includes a body), configured to surround a part of the primary package (beverage 5, Para. [0030]; Figs. 1-4; the receptacle 2 surrounds the beverage 5, which is the product in the containers, i.e., the primary package), and a flange extending from the body of the inner package (flange 21, Figs. 1-4; Para. [0030]; flange 21 extends from the top of receptacle 2),
the outer package includes a first body of the two bodies (vessel 3 and lid 1, Figs. 1-4; Para. [0030]; as can be seen in Figs. 1-4, the vessel 3 includes a body), configured to surround a part of the inner package (Figs. 1-4; Para. [0030]; as shown in Figs. 3 and 4, the vessel 3 surrounds part of the receptacle 2), and a flange extending from the first body of the outer package (flange 31, Figs. 1-4; Para. [0030]; as shown in Figs. 1-4, the vessel 3 includes a flange 31 extending from the top of the vessel 3), and the providing the outer package around the inner package comprises contacting the flange of the outer package with the flange of the inner package (Figs. 3 and 4; Para. (0030); as shown in Figs. 3 and 4, the flange 21 of the receptacle 2 contacts the flange 31 of the vesse! 3 when the receptacle is inserted into the vessel 3 and the lid 1 of the outer package).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jin Pac with the teaching of Cai, the motivation being to allow the inner box to be removed from the outer box to place the product inside of it or to replace the inner box if it is damaged or an inner box of different size or shape is desired.
Allowable Subject Matter
Claims 10, 14-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner




/MONICA A HUSON/Primary Examiner, Art Unit 1742